DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
From the Office Action mailed December 09, 2020, the 112(b) rejections are overcome by the amendment. 
Claims 1-14 remain pending in the application.
New in this Office Action are rejections made under 35 U.S.C. 102 and 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 5, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist et al (US 20140162107 A1), hereinafter referred to as Obrist.
Regarding claim 1, Obrist discloses a battery module (“31” Fig. 5) comprising:
a plurality of rechargeable battery cells (“bar cells 30” [0033]) arranged in a row (Fig. 5);
a first cooling channel (“connection line” [0036], “45” Fig. 5) and a second cooling channel (“connection line” [0036], “46” Fig. 5) that are arranged in one side of the row (Fig. 1); and

wherein the fluid path plate comprises a guide member (“parallel transverse webs 14”) configured to guide the coolant flow from an inlet of the fluid path plate, is communicated with the first cooling channel ([0028], Fig. 3 where flow is indicated by the arrows) to an outlet of the fluid path plate, is communicated with the second cooling channel ([0028], Fig. 3 where flow is indicated by the arrows),
wherein the guide member comprises a plurality of curved ribs (“curvature” [0031], “27” and “28” Fig. 3) and a plurality of circular members (“dam bodies” [0040], “63” and “64” Fig. 4, “cylindrical connection nozzles 63, 64” [0041]) connected in a network connection structure (Fig. 6, [0041]), and
wherein portions of the fluid path plate other than the guide member are openings extending through the fluid path plate ([0030] where longitudinal and transverse webs connect with each other to form dam “webs”).
Regarding claim 5
Regarding claim 7, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, and that it comprises a housing (Obrist [0034]) in which the first cooling channel and the second cooling channel are disposed in a bottom thereof (Obrist Fig. 5).
Regarding claim 8, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the battery cell and the fluid path plate are formed in the shape of a prism (Obrist [0025], which discloses a “rectangular” form of the fluid path plate, and Obrist Fig. 5 which discloses that the fluid path plate conforms to the shape of the battery “31”).
Regarding claim 9, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 8 above, and wherein the guide member is divided into two parts having the same contour of the fluid path plate (Obrist [0039]), and the two parts of the guide member are disposed to be symmetrical to each other with respect to an axis extended from the side where the inlet and the outlet are dispose (Obrist Fig. 3 where the fluid path plate is symmetric along a line running through the midpoint of the inlet and outlet).
Regarding claim 10, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, and that is further comprises a frame (Obrist “1” Fig. 2, “heat exchanging pouch” [0023]) that surrounds the fluid path plate (Obrist Fig. 3).
Regarding claim 14, Modified Obrist discloses a vehicle (Obrist [0032]) comprising the battery module of claim 1 (Obrist “battery for a vehicle drive” [0032]).


Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Obrist (US 2014/0162107 A1) as applied to claim 1 above, and further in view of Schuetz et al (DE 102014220848 A1). Hereinafter, referred to as Obrist in view of Schuetz.
Regarding claim 2, Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, but does not disclose wherein the guide member further comprises a center pin that extends toward a center of the fluid path plate from a part of the fluid path plate, which is dispose between the inlet and the outlet of the fluid path plate.
However, Schuetz discloses a battery module (“at least one battery cell” [0006]) that comprises a fluid path plate (“10” Fig. 3, “temperature control element” [0046]) that comprises a guide member (“guide element” or “plurality of guide elements” [0047]) configured to guide the coolant flow from an inlet of the fluid path plate to an outlet of the fluid path plate (“control medium inlet 22” to “control medium outlet 24” [0045]). Schuetz teaches that the guide member further comprises a center pin (“26” Fig. 3, “guide structure” [0047]) that extends toward a center of the fluid path plate from a part of the fluid path plate (Fig. 3), which is disposed between the inlet and the outlet of the fluid path plate (Fig. 3). Schuetz teaches that the center pin provides defined guidance for the fluid path plate coolant, and serves as a fixation for the fluid path plate ([0047]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the guide member of Obrist in view of Schuetz by incorporating a center pin that extends toward a center of the fluid path plate from a location of the fluid path plate that is between its inlet and outlet in order to achieve a fluid path plate that provides defined guidance for the cooling medium and a means for fixation of the fluid path plate.
Regarding claim 3, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the center pin comprises a rounded tip (Schuetz Fig. 3 where upper tip of “26” is rounded).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Obrist [Obrist (US 2014/0162107 A1) in view of Schuetz (DE 102014220848 A1)] as applied to claim 2 above, and further in view of Hattori et al (US 2014/0045051).
Regarding claim 4, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the center pin has a first length (the length of the center pin “26” Schuetz Fig. 3), and wherein the fluid path plate extends toward the outlet from the inlet, a distance from the outlet to the inlet being a second length (the length between the circular members shown in Obrist Fig. 3). Modified Obrist further discloses that the first length, which the center pin defines, is approximately 75% of the height of the fluid path plate (Schuetz Fig. 3), and that the inlet and outlet ports are arranged on the bottom of the fluid path plate (Obrist Fig. 3) and significantly close to the lateral sides and opposite corners of the bottom of the fluid path plate (Obrist Fig. 3), and thereby are spaced apart by a length that is approximate to the length of the bottom of the cooling plate. Therefore, the fluid path plate conforms to the shape, and therefore dimensions, of the battery cells of the battery module (Obrist Fig. 5 where the fluid path plate is “1” and the battery cells are “38”-“41”). Therefore, a person of ordinary skill in the art would recognize that the second length of the fluid path plate is highly dependent on the dimensions of the battery cells, and that the first length to second length ratio of 1:2 or 1:3 indicates a longer second length in comparison to the first length.  Modified Obrist does not disclose that the ratio of the first length to the second length is either 1:2 or 1:3.
nd paragraph, states that when “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Therefore, it would have been obvious for a person of ordinary skill in the art to first modify the battery of Modified Obrist in view of Hattori in order to have a reasonable expectation of success in achieving the effects of improving the thermal endurance of the battery. 
Secondly, because Modified Obrist designs the fluid path plate to conform to the battery in terms of shape and size (Obrist Fig. 5), the fluid path plate of Modified Obrist would then inherit a first length to second length ratio within of 1:2 to 1:3. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery of Modified Obrist by selecting a range similar to the disclosed ratio of Hattori in order to have a reasonable expectation of success in providing a uniform coolant flow distribution for the battery. 

Regarding claim 6, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, and that the first length, which the center pin defines, is approximately 75% of the height of the fluid path plate (Schuetz Fig. 3), and that the inlet and outlet ports are arranged on the bottom of the fluid path plate (Obrist Fig. 3) and significantly close to the lateral sides and opposite corners of the bottom of the fluid path plate (Obrist Fig. 3), and thereby are spaced apart by a length that is approximate to the length of the bottom of the cooling plate. Therefore, the fluid path plate conforms to the shape, and therefore dimensions, of the battery cells of the battery module (Obrist Fig. 5 where the fluid path plate is “1” and the battery cells are “38”-“41”).  Modified Obrist does not disclose that the inlet and outlet ports are disposed on a long side of the cooling plate, and thus that the bottom side of the cooling plate is a long side.
Hattori discloses a prismatic battery (“1” Fig. 1) that has electric and hybrid vehicle application ([0016]), and defines a second length (“L” Fig. 1) and has a height (“H” Fig. 1). Hattori teaches that the L/H ratio is preferably within the range of 1.5 to 2.2 ([0018]), thus, the battery’s length is longer than its height. Hattori teaches that this dimensional design of the battery contributes to improving the thermal endurance ([0005]) of large capacity batteries (at least 15 Ah) when difficulties involving external factors, such as potential crushing, act upon the battery ([0004]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the shape of the battery of Modified Obrist in view of Hattori such that its length (L Fig. 1) is longer than its height (H Fig. 1). Likewise, because Modified Obrist designed the fluid path plate to conform to the battery in terms of shape and size (Obrist Fig. 5 where the fluid path plate is .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Obrist [Obrist (US 2014/0162107 A1) in view of Schuetz (DE 102014220848 A1)] as applied to claim 1 above, and further in view of Marchio et al (US 2012/0129024), referred to as Marchio hereinafter.
Regarding claims 11-13, Modified Obrist discloses all of the limitations for the battery module as set forth in claim 1 above, but does not disclose a sealing member that seals an upper portion of the fluid path plate, is comprised of either a non-conductive resin member or a steel plate, and comprises an exhaust gas area.
Marchio discloses modular frames that hold individual prismatic battery cells (17 Fig. 1 [0041]) and arranged in a stack when serially combined (Fig. 1 [0042]). Isolation members (or cooling plates) are disposed in between each series (24 Fig. 1), corresponding to the instant invention. Marchio teaches adaptor blocks (226 Fig. 12 [0075]) that attaches to and seals with the vents of the cells located at its top in order to secure its position ([0075]). The adaptor blocks are a part of the venting circuit (72 Fig. 3) and may be formed of nonconductive materials such as nylon or polymer materials that are resilient to temperatures, pressures and chemical compositions of the gases released from the cells ([0053]), or of conductive materials such as steel in order to provide increased strength ([0053]). Furthermore, the venting channel routes the gases released from the cells from their vent holes to an outlet vent hole (84 Fig. 3 [0054]) and away from the battery pack as the cells may release electrolytic gas when overcharged ([0047]).
.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, because all other claims depend on claim 1, claims 2-14 are not considered for allowance.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721